office_of_chief_counsel internal_revenue_service memorandum number release date ------------------------------------- posts-140059-11 uilc 45k date date to ------------------------------------------------------- ------------------- from --------------------------------------------------- ------------------------------------------------------------------------------------------------- subject qualification of coke or coke gas facilities under sec_45k of the internal_revenue_code this chief_counsel_advice memorandum responds to your request for assistance dated date concerning whether a taxpayer must meet certain requirements of sec_45k and f of the code in order to claim a credit pursuant to sec_45k issue whether a taxpayer must meet the requirement of sec_45k and place its facility in service after date in order to claim a credit pursuant to sec_45k for fuel produced at a facility for producing coke or coke gas other than from petroleum products conclusion a facility producing fuel from coke or coke gas other than from petroleum based products need not be placed_in_service after date to qualify for a credit under sec_45k posts-140059-11 facts taxpayer’s coke facility was placed_in_service prior to date exam identified the taxpayer at issue as having claimed credit for producing fuel from a nonconventional fuel source pursuant to sec_45k for the production of coke or coke gas other than from petroleum based products for taxable years through exam has learned that the taxpayer and its parent_corporation brother sister entities and subsidiaries never sold coke gas prior to the years in which it took a sec_45k credit thus the taxpayer would not have been eligible for the credit under the old sec_29 exam is confident that the taxpayer and related entities never claimed a sec_29 credit for the coke facility our analysis and conclusions are based are this underlying premise law and analysis the sec_45k credit the credit was redesignated from former sec_29 of the code by a of the energy act of pub_l_no effective for tax years ending after prior to its redesignation the credit was not part of the general_business_credit and no carryover of any unused_credit was permitted this provision was originally enacted as sec_44d of the code by a of the crude_oil windfall profit tax act of pub_l_no effective for tax years ending after it was redesignated from sec_44d to sec_29 by the tax_reform_act_of_1984 p l the credit has in most cases expired the credit has expired at different times for different fuels originally pursuant to sec_45k and sec_45k the credit for the following qualified_fuels were available oil produced from shale and tar sands gas produced from geopressured brine devonian_shale coal_seams_or_a_tight_formation or biomass and liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks the credit was available for those fuels that were either produced from a well drilled after and before or produced in a facility placed_in_service after and before and sold before more recently pursuant to sec_45k the credit applied to a facility producing gas from biomass or producing liquid gaseous or solid synthetic fuels from coke if it was placed_in_service after and before date provided the fuel was sold before sec_45k provides that this particular extension was not available to a facility that produced coke or coke gas unless the original_use of the facility began with the taxpayer claiming the credit notwithstanding these placed_in_service rules sec_45k established separate deadlines for synthetic_fuel produced from facilities producing coke or coke gas other than from petroleum based products under sec_45k the credit is available for a facility producing coke or coke gas other than from petroleum based products that posts-140059-11 was placed_in_service before or after and before and sold during the period beginning on the later of date or the date that the facility is placed_in_service and ending on the date that is four years after the date that period began in addition sec_45k provides that this special rule does not apply to any facility producing qualified_fuels for which a credit was allowed under the tax_year or a preceding tax_year by reason of the extension for certain facilities under sec_45k specifically the introductory language of sec_45k which contains rules in the case of certain coke or coke gas facilities other than from petroleum based products provides for these deadlines notwithstanding sub sec_45k that contains expired effective date provisions for the credit including that portion of the requirement of sec_45k requiring that the facility be placed_in_service after date this introductory language then directs a taxpayer to look to sec_45k rather than sec_45k for determining the availability of the credit for a facility producing coke or coke gas other than from petroleum based products accordingly it is our view that a taxpayer claiming the credit under the extension provisions of sec_45k is not required to place its facility in service after date this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call -------------------------at --------------------- if you have any further questions
